TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00768-CV


John B. Gordon and Ruth A. Gordon, Appellants

v.

Randall C. Staudt, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 01-0002-CC1, HONORABLE DONALD HUMBLE, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellants John B. Gordon and Ruth A. Gordon request a third extension of time to
file their appellate brief.  The extension is granted.  The clerk's record containing the Gordons'
notice of appeal was filed with this Court on December 16, 2002, and the reporter's record was filed
on February 13, 2003.  On March 14, the Gordons filed their first request for an extension of time;
this Court granting their motion and extended the deadline to April 21.  On April 22, the Gordons
filed their second request, along with a motion seeking to allow their attorney to withdraw from the
case; this Court granted both motions and extended the deadline to May 30.  On May 2, the Gordons
filed their third request, filed by their new appellate counsel.  The Gordons are hereby ORDERED
to file their brief no later than July 14, 2003.  No further extensions will be granted.  If the Gordons
fail to timely file their brief, their appeal is subject to dismissal for want of prosecution.

	It is ordered May 8, 2003.  

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish